                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION


UNITED STATES OF AMERICA

       v.                                           CASE NO.: 8:21-cr-270-KKM-TGW

HAO KUO CHI

                  MOTION FOR ADMISSION PRO HAC VICE,
              AND WRITTEN DESIGNATION AND CONSENT TO ACT

       Pursuant to Rule 2.02, Local Rules, United States District Court, Middle District of

Florida, Defendant HAO KUO CHI, by and through his undersigned attorneys, moves this

Court for an order allowing EDWARD M. ROBINSON to appear in this Court as co-

counsel on behalf of HAO KUO CHI, in the above referenced matter. In support of this

motion, the MR. CHI states the following:

       1.      EDWARD M. ROBINSON, has been retained to represent HAU KUO CHI,

as lead counsel, in all proceedings associated with the litigation of this case.

       2.      Mr. Robinson is a member in good standing and admitted to practice before

all the courts of the State of California, and the United States District Courts for the Central,

Southern, Eastern, and Northern Districts of California..

       3.      Mr. Robinson is familiar with, and will be governed by, the Local Rules,

United States District Court, Middle District of Florida, including Rule 2.04 thereof.

       4.      Mr. Robinson has never appeared in court in Florida or the Middle District

of Florida.


                                               1
       5.     Mr. Robinson is familiar with, and will be governed by, the Code of

Professional Responsibility and the other ethical limitations or requirements governing the

professional behavior of members of The Florida Bar.

       6.     Mr. Robinson designates David Haas and the law firm of Haas Law, PLLC,

201 S. Orange Avenue, Suite 1017, Orlando, Florida 32801 as the lawyer and law firm

upon whom all notices and papers may be served and who will be responsible for the

progress of the case, including the trial in default of the non-resident attorney.

       7.     Through his signature affixed below, David Haas of the law firm of Haas

Law hereby consents to such designation.

       8.     Pursuant to Rule 2.02(a), Local Rules, United States District Court, Middle

District of Florida, David Haas certifies that Mr. Robinson has complied with the fee and

e-mail registration requirements of Rule 2.01(d), Local Rules, United States District Court,

Middle District of Florida.

       9.     Pursuant to the Local Rules, United States District Court, Middle District of

Florida, the undersigned has conferred with AUSA Carlton Gammons, counsel for the

United States, and is authorized to represent that the Government does not oppose the entry

of an Order granting this motion.




                                              2
       WHEREFORE, Defendant HAO KUO CHI motion for admission pro hac vice

should be granted pursuant to Rule 2.02, Local Rules, United States District Court, Middle

District of Florida.

                                         Respectfully submitted,

                                         /s/ David Haas
                                         David Haas
                                         Florida Bar Number 0494674
                                         Attorney for the Defendant
                                         Haas Law
                                         201 S. Orange Avenue, Suite 1017
                                         Orlando, Florida 32801
                                         Telephone: (407) 755-7675
                                         E-mail:David@HaasLawPLLC.com


                            CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on August 17, 2021, I electronically filed the
foregoing, with the Clerk of the Court, by using the CM/ECF system, which will send a
Notice of Electronic Filing to the following: AUSA Carlton Gammons, Office of the
United States Attorney, 400 N. Tampa St., Tampa, FL 33602.


                                         /s/ David Haas
                                         David Haas
                                         Local Counsel for the Defendant




                                            3
